FILED
                            NOT FOR PUBLICATION
                                                                                 SEP 17 2020
                     UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


IXCHEL PHARMA, LLC,                               No.    18-15258

              Plaintiff-Appellant,                D.C. No.
                                                  2:17-cv-00715-WBS-EFB
 v.

BIOGEN, INC.,                                     MEMORANDUM*

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                        Argued and Submitted May 15, 2019
                        Submission Withdrawn July 16, 2019
                          Resubmitted September 16, 2020
                             San Francisco, California

Before: WALLACE, IKUTA, and CHRISTEN, Circuit Judges.

      Ixchel Pharma, LLC, appeals the district court’s dismissal of its claims

against Biogen, Inc. for (1) tortious interference with contractual relations, (2)

intentional and negligent interference with prospective economic advantage, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(3) violation of California’s Unfair Competition Law (UCL). We have jurisdiction

under 28 U.S.C. § 1291.1 We affirm.

      Given the California Supreme Court’s answer to our certified questions, the

district court correctly held that for Ixchel to state a claim against Biogen for

tortious interference with contractual relations, it was required to allege that

Biogen engaged in an independently wrongful act. Ixchel Pharma, LLC v. Biogen,

Inc., No. S256927, 2020 WL 4432623, at *5, 9 (Cal. August 3, 2020).

      Ixchel argued that section 2.13 of Biogen’s contract with Forward violated

section 16600 of the California Business and Professions Code and thus constituted

an independently wrongful act. The district court did not err in rejecting this

argument. The district court correctly analyzed section 2.13 of the contract under a

rule of reason to determine its validity, and concluded that section 2.13 was not an

unreasonable restraint of competition and therefore did not violate section 16600.

See Ixchel Pharma, 2020 WL 4432623, at *18. Ixchel did not argue on appeal that

the district court erred in reaching this conclusion.




      1
         We previously rejected Biogen’s argument that we lack jurisdiction under
Article III of the U.S. Constitution to consider Ixchel’s claim. See Ixchel Pharma,
LLC v. Biogen, Inc., 930 F.3d 1031, 1035 n.5 (9th Cir. 2019), certified question
answered, 9 Cal. 5th 1130 (2020).
                                           2
      Given the district court’s holding that section 2.13 did not violate section

16600, Ixchel did not plead an independently wrongful act. Thus, the district court

did not err in holding that Ixchel failed to state a claim for tortious interference

with contractual relations, intentional and negligent interference with prospective

economic advantage, or a violation of the UCL.

      AFFIRMED.




                                            3